EXHIBIT 10.8

 

SECOND AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN)

 

          THIS SECOND AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) (this
"Amendment"), dated as of January 16, 2014, is among ELIZABETH ARDEN, INC., a
Florida corporation (the "Borrower"), and JPMORGAN CHASE BANK, N.A. (the
"Bank").



RECITALS:



          A.      The Borrower and the Bank have entered into that certain
Credit Agreement (Second Lien) dated as of June 12, 2012 (as amended by that
certain First Amendment to Credit Agreement dated as of February 11, 2013 and as
the same may be amended or otherwise modified, the "Agreement").



         B.      The Borrower has informed the Bank that the Borrower desires
the ability to increase the principal amount of the Senior Notes due under the
Indenture by up to $150,000,000 (the "Indenture Increase") to an aggregate
principal amount of up to $400,000,000.



          C.      The Borrower has requested that the Bank amend certain
provisions of the Agreement to permit the Indenture Increase and the Bank has
agreed to do so on and subject to the terms set forth herein.



          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof unless otherwise indicated:



ARTICLE I
Definitions



          Section 1.1     Definitions. Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as in
the Agreement, as amended hereby.



ARTICLE II
Amendments



          Section 2.1.    Amendment to Section 1.01 of the Agreement. Each of
the following definitions contained in Section 1.01 of the Agreement is amended
in its entirety to read as follows:



 

          "Indenture" shall mean the Indenture dated as of January 21, 2011
among the Borrower and U.S. Bank National Association, as trustee, relating to
the 7.375% Senior Notes due 2021 in a principal amount of up to $400,000,000. To
the extent that any terms defined in an Indenture are incorporated herein as
therein defined, such definitions shall be incorporated herein as set forth in
such Indenture as of January 16, 2014, without giving effect to any amendment or
other modification thereto unless modified for purposes of such incorporation,
with the consent of the Bank.

 







 

          "Termination Date" means July 2, 2014.

   

SECOND AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN)

    Page 1



ARTICLE III
Conditions Precedent



          Section 3.1.    Conditions. The effectiveness of Article II of this
Amendment is subject to the satisfaction of the following conditions precedent
(the date upon which such conditions precedent are satisfied, the "Effective
Date"):



                    (a)    The Bank shall have received this Amendment duly
executed by the Borrower;



                    (b)    The Bank shall have received a true, correct and
complete copy of any documents or agreements that institute the Indenture
Increase;



                    (c)    The representations and warranties contained herein
and in all other Loan Documents, as amended hereby, shall be true and correct in
all material respects (which materiality exception will not apply to
representations qualified by materiality standards) as of the date hereof as if
made on the date hereof, except for such representations and warranties limited
by their terms to an earlier date (which representations and warranties shall be
true and correct in all material respects as of such earlier date); and



                    (d)    No Default shall exist.



ARTICLE IV
Miscellaneous



          Section 4.1.    Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Agreement, and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower and the Bank agree that the Agreement as amended hereby and
the other Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.



          Section 4.2.    Representations and Warranties. The Borrower hereby
represents and warrants to the Bank as follows: (a) no Default exists; and
(b) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (which materiality exception will not apply
to representations qualified by materiality standards) on and as of the date
hereof with the same effect as though made on and as of such date except with
respect to any representations and warranties limited by their terms to an
earlier date (which representations and warranties are true and correct in all
material respects as of such earlier date).



          Section 4.3.    Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
the Bank or any closing shall affect the representations and warranties or the
right of the Bank to rely upon them.



          Section 4.4.    Reference to Agreement. Each of the Loan Documents,
including the Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement as amended hereby, are hereby

 

SECOND AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN)

    Page 2



amended so that any reference in such Loan Documents to the Agreement shall mean
a reference to the Agreement as amended hereby.



          Section 4.5.    Expenses of Bank. To the extent set forth in Section
8.03 of the Agreement, the Borrower agrees to pay on demand all reasonable costs
and expenses incurred by the Bank in connection with the preparation,
negotiation, and execution of this Amendment, including, without limitation, the
reasonable costs and fees of the Bank's legal counsel.



          Section 4.6.    Severability. Any provision of this Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.



          Section 4.7.    Applicable Law. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance (at least in part) on Section 5-1401 of the General Obligations Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.



          Section 4.8.    Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of the Bank, the Borrower, and their respective
successors and assigns, except the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Bank. Any assignment in violation of this Section 4.8 shall be void.



          Section 4.9.    Effectiveness; Counterparts. This Amendment shall
become effective when the Bank shall have received this Amendment duly executed
by the Borrower and the Bank. This Amendment may be executed in one or more
counterparts and on telecopy or other electronic counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Amendment.



          Section 4.10.    Effect of Waiver. No consent or waiver, express or
implied, by the Bank to or for any breach of or deviation from any covenant,
condition or duty by the Borrower shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.



          Section 4.11.    Headings. The headings, captions, and arrangements
used in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.



          Section 4.12.    ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

SECOND AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN)

    Page 3



         Executed as of the date first written above.







ELIZABETH ARDEN, INC

., as the Borrower







By:

 

/s/ Marcey Becker







   

Marcey Becker, Senior Vice President, Finance &
Corporate Development

           

JPMORGAN CHASE BANK, N.A.

(formerly JPMorgan Chase Bank), individually as a Bank, an Issuing Bank and as
Administrative Agent







By:

 

s/ Christy L. West







   

Christy L. West, Authorized Officer



